Title: To John Adams from Francis Dana, 13 December 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Breda Decr: 13th. 1780
     
     As Mr. Brush on his way to Amsterdam has just come into this Inn, I shall attempt to give you a short account of the course of my travels hitherto, not of any matters and things which have occurred in it. I left you at Amsterdam at about two o Clock of the first of this month, and reached Harlem after dark. I set off from thence on the third at 1/2 past 12°. and got into Leyden about 4°. On the 6th. arrived at the Hague about the same hour. On the 9th. passed thro Delft and went to Rotterdam. On the 11th. sent my baggage for Antwerp, and took boat for Dort—next day crossed from that Island over the new Ferry to Lage Swaluwe where I lodged, and this forenoon between 10 and 11. found myself in this City. How I shall shape my course next is uncertain. I have Burgen op Zoom in my eye. If I do not go there I shall proceed directly for Antwerp, where I fear, as the wind has been contrary, I shall be detained waiting for my baggage. At Brussels I propose tarrying one or two Days. You may not expect to be acquainted of my arrival at Paris till the close of the year. By the way Mr. Brush tells me he brot a letter for me and put it into the Office at Bordeaux together with Mrs. Adams’s to you. Mine has never come to hand. Possibly it may be in the Office, at Sr. G. Grands, thro whom I have received some letters from Paris. Pray request Mr. Thaxter to enquire diligently about it. My regards to each of the family, and to Mr. Searle, and any of my acquaintance who enquire after me. I am dear Sir, with much respect & esteem your obliged Friend & obedt. humble Servant
     
      FRA Dana
     
     
      P.S. My particular thanks to the Commodore for his Letter, and good introductions.
     
    